Exhibit 10.4
Non-Recourse Pledged Account Agreement dated as of October 30, 2009 by Kenneth
Brooks, David Baird, Frederick Bohlander and Colin Eagen in favor of Silicon
Valley Bank

 
 
NON-RECOURSE PLEDGED ACCOUNT AGREEMENT
 
 
This continuing Non-Recourse Pledged Account Agreement (“Agreement”) is entered
into as of October 30, 2009, by [______________________] (“Pledged Account
Provider”), in favor of Silicon Valley Bank (“Bank”).
 
 
Recitals
 
 
A.           Bank and Braintech, Inc., a Nevada corporation, Braintech
Industrial, Inc., a Delaware corporation, and Braintech Government & Defense,
Inc., a Delaware corporation (individually and collectively, jointly and
severally, “Borrower”), are entering into (a) a certain Loan and Security
Agreement (term loan) dated as of even date herewith (“Term Loan Agreement”) and
(b) a certain Loan and Security Agreement (accounts receivable line of credit)
dated as of even date herewith (“Working Capital Loan Agreement”) (each as may
be amended, restated, or otherwise modified from time to time, collectively, the
“Loan Agreements”) pursuant to which Bank has agreed to make certain advances of
money and to extend certain financial accommodations to Borrower (collectively,
the “Loans”), subject to the terms and conditions set forth
therein.  Capitalized terms used but not otherwise defined herein shall have the
meanings given them in the Term Loan Agreement.
 
 
B.           In consideration of the agreement of Bank to make the Loans to
Borrower under the Loan Agreements, Pledged Account Provider is willing to enter
into this Agreement.
 
 
C.           Pledged Account Provider is a stockholder of Borrower and will
obtain substantial direct and indirect benefit from the Loans made by Bank to
Borrower under the Loan Agreements.
 
 
Now, Therefore, to induce Bank to enter into the Loan Agreements, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Pledged Account Provider hereby
represents, warrants, covenants and agrees as follows:
 
Section 1. Agreement.
 
1.1 Agreement.  In consideration of the foregoing, Pledged Account Provider has
pledged to Bank a security interest in the Pledged Account (as defined
hereinafter).  Upon the occurrence and during the continuance of an Event of
Default under the Term Loan Agreement, Bank may exercise any and all of its
rights with respect to the Pledged Account as set forth in that certain Pledge
Agreement executed by Pledged Account Provider in favor of Bank and dated as of
even date herewith (the “Pledge Agreement”).  Until this Agreement is terminated
pursuant to Section 16, Pledged Account Provider agrees that it shall execute
such other documents or agreements and take such action as Bank shall reasonably
request to effect the purposes of this Agreement.
 

--------------------------------------------------------------------------------


 
1.2 Separate Obligations.  Pledged Account Provider’s obligations are
independent of Borrower’s obligations and separate actions may be brought
against Pledged Account Provider (whether action is brought against Borrower or
whether Borrower is joined in the action).
 
Section 2. Representations and Warranties.
 
 
Pledged Account Provider hereby represents and warrants that:
 
(a) The execution, delivery and performance by Pledged Account Provider of this
Agreement (i) do not contravene any law or any contractual restriction binding
on or affecting Pledged Account Provider; (ii) do not require any authorization
or approval or other action by, or any notice to or filing with, any
governmental authority or any other Person under any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Pledged Account Provider
is a party or by which Pledged Account Provider or any of its property is bound,
except such as have been obtained or made; and (iii) do not result in the
imposition or creation of any Lien upon any property of Pledged Account Provider
other than with respect to the underlying Pledged Account.
 
(b) Pledged Account Provider is legally competent to execute, deliver and
perform this Agreement.
 
(c) This Agreement is a valid and binding obligation of Pledged Account
Provider.
 
(d) Pledged Account Provider’s obligations hereunder are not subject to any
offset or defense against Bank or Borrower of any kind.
 
(e) Pledged Account Provider covenants, warrants, and represents to Bank that
all representations and warranties contained in this Agreement shall be true at
the time of Pledged Account Provider’s execution of this Agreement, and shall
continue to be true so long as this Agreement remains in effect.
 
(f) Pledged Account Provider shall maintain a money market account containing at
least [____________________________ Dollars ($__________.00)] at all times (the
“Pledged Account”), which Pledged Account shall be pledged to Bank to secure
Pledged Account Provider’s obligations to Bank under the Pledge
Agreement.  Notwithstanding the foregoing, Bank acknowledges and agrees that the
amount required to be maintained in the Pledged Account may proportionately
decline as the Term Advances are paid off, as long as the amount in the Pledged
Account continues to represent the same proportionate amount of the Term
Advances as it did as of the date of this Agreement (for purposes of this
provision, the amount of Term Advances on the date of this Agreement shall be
deemed to be Two Million Two Hundred Thousand Dollars ($2,200,000.00)).
 
Section 3. General Waivers.  Pledged Account Provider waives:
 

--------------------------------------------------------------------------------


 
(a) Any right to require Bank to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting Pledged Account Provider’s liability
hereunder.
 
(b) Any defenses from disability or other defense of Borrower.
 
(c) Any setoff, defense or counterclaim against Bank.
 
(d) Any defense from the absence, impairment or loss of any right of subrogation
against Borrower.  Until Borrower’s obligations to Bank have been paid, Pledged
Account Provider has no right of subrogation against Borrower.
 
(e) Any right to enforce any remedy that Bank has against Borrower.
 
(f) Any rights to participate in any security held by Bank.
 
(g) Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank.  Pledged Account Provider
is responsible for being and keeping itself informed of Borrower’s financial
condition.
 
(h) The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.
 
Section 4. Real Property Security Waiver.  Pledged Account Provider acknowledges
that, to the extent Pledged Account Provider has or may have rights of
subrogation against Borrower for claims arising out of this Agreement, those
rights may be impaired or destroyed if Bank elects to proceed against any real
property security of Borrower by non-judicial foreclosure.  That impairment or
destruction could, under certain judicial cases and based on equitable
principles of estoppel, give rise to a defense by Pledged Account Provider
against its obligations under this Agreement.  Pledged Account Provider waives
that defense and any others arising from Bank’s election to pursue non-judicial
foreclosure.  Pledged Account Provider waives the benefits, if any, of any
statutory or common law rule that may permit a subordinating creditor to assert
any defenses of a surety, or that may give the subordinating creditor the right
to require a senior creditor to marshal assets, and Pledged Account Provider
agrees that it shall not assert any such defenses or rights.
 
Section 5. No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Agreement may not be
amended or modified except by written agreement between Pledged Account Provider
and Bank, and no consent or waiver hereunder shall be valid unless in writing
and signed by Bank.
 
Section 6. Compromise and Settlement.  Subject to Section 16, no compromise,
settlement, release, renewal, extension, indulgence, change in, waiver or
modification of any of the Obligations or the release or discharge of Borrower
from the performance of any of the Obligations shall release or discharge
Pledged Account Provider from this Agreement or the performance of the
obligations hereunder.  For the avoidance of doubt, Pledged Account Provider
shall have no further obligation or liability to Bank under this Agreement or
the Pledge Agreement once this Agreement is terminated pursuant to Section 16.
 
Section 7. Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:
 
 
If to Pledged Account:                          Kenneth Brooks
Provider                                                   Braintech, Inc.
  LC/Pledged Account Provider Committee
                                                                            1750
Tysons Boulevard, Suite 350
                                                                           
McLean, VA 22102
  Facsimile No.: 703-637-9772
 
 


 
 
With a copy to:                                       Thomas E. McCabe
                                                                   EVP, General
Counsel & Secretary
                                                                                  
Braintech, Inc.
                                                                   1750 Tysons
Boulevard, Suite 350
                                                                   McLean, VA
22102
                                                                   Fax:           (703)
637-9772
 
 


 
If to Bank:                                                 Silicon Valley Bank
   8020 Towers Crescent Drive, Suite 475
   Vienna, Virginia 22182
   Attn:           Ms. Heather Parker
                                                                                  
Fax:           (703) 356-7643




 
With a copy to:                                       Riemer & Braunstein, LLP
                                                                                  
Three Center Plaza
                                                                                   Boston,
Massachusetts  02108
                                                                                  
Attn:           David A. Ephraim, Esquire
                           Fax:           (617) 880-3456
 
 


 
 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 

--------------------------------------------------------------------------------


 
Section 8. Entire Agreement.  This Agreement constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Pledged Account Provider and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 9. Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Pledged Account
Provider and Bank to the extent possible.  In any event, all other provisions of
this Agreement shall be deemed valid and enforceable to the full extent possible
under applicable law.
 
Section 10. Subordination of Indebtedness.  Issues of subordination are
addressed in the Subordination Agreement dated as of even date herewith between
Pledged Account Provider and Bank, as acknowledged by Borrower.
 
Section 11. Business Debt.  Pledged Account Provider hereby represents and
agrees that none of the Obligations and none of Pledged Account Provider’s
obligations hereunder are consumer debt, or were or shall be incurred by
Borrower or Pledged Account Provider, respectively, primarily for personal,
family or household purposes.  Pledged Account Provider further agrees and
represents that the Obligations are and shall be incurred by Borrower, and the
obligations of Pledged Account Provider hereunder are and shall be incurred by
Pledged Account Provider, for business and commercial purposes only.
 
Section 12. Assignment; Governing Law.  This Agreement shall be binding upon and
inure to the benefit of Pledged Account Provider and Bank and their respective
successors and assigns, except that Pledged Account Provider shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Bank, which may be granted or withheld in Bank’s sole
discretion.  Any such purported assignment by Pledged Account Provider without
Bank’s written consent shall be void.  This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts
without regard to principles thereof regarding conflict of laws.
 
SECTION 13. JURISDICTION. Pledged Account Provider hereby irrevocably agrees
that any legal action or proceeding with respect to this Agreement or any of the
agreements, documents or instruments delivered in connection herewith may be
brought in the state and federal courts located in the Commonwealth of
Massachusetts as Bank may elect (PROVIDED THAT PLEDGED ACCOUNT PROVIDER
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COMMONWEALTH OFMASSACHUSETTS), and, by execution and
delivery hereof, Pledged Account Provider accepts and consents to, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by Bank in writing, with respect
to any action or proceeding brought by Pledged Account Provider against
Bank.  Nothing herein shall limit the right of Bank to bring proceedings against
Pledged Account Provider in the courts of any other jurisdiction.  Pledged
Account Provider hereby waives, to the full extent permitted by law, any right
to stay or to dismiss any action or proceeding brought before said courts on the
basis of forum non conveniens.
 

--------------------------------------------------------------------------------


 
SECTION 14. WAIVER OF JURY TRIAL.  EACH OF BANK AND PLEDGED ACCOUNT PROVIDER
HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.
 
SECTION 15. PLEDGED ACCOUNT.  Pledged Account Provider hereby acknowledges and
agrees that upon the occurrence and during the continuance of an Event of
Default, Bank may exercise any and all of its rights and remedies with respect
to the Pledged Account.
 
Section 16. TERMINATION.  This Agreement shall terminate upon the earlier to
occur of (a) both (i) payment in full of all Term Advances and any other amounts
due to Bank under the Term Loan Agreement (but specifically excluding any
amounts due in connection with the Working Capital Loan Agreement or any other
agreement) and (ii) termination of the Term Loan Agreement, or (b) March 2,
2013.
 
SECTION 17. NON-RECOURSE AGREEMENT.  NOTWITHSTANDING THE FOREGOING, OR ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS EXPRESSLY ACKNOWLEDGED AND
AGREED THAT THE LIABILITY OF THE PLEDGED ACCOUNT PROVIDER HEREUNDER AT ALL TIMES
SHALL BE LIMITED TO THE COLLATERAL (AS DEFINED IN THE PLEDGE AGREEMENT).  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, IF AN EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING UNDER THE TERM LOAN AGREEMENT, AND/OR THERE IS A DEFAULT
OR ANY BREACH OF ANY PROVISION HEREUNDER, BANK'S SOLE RECOURSE AGAINST THE
PLEDGED ACCOUNT PROVIDER SHALL BE THE COLLATERAL REFERENCED HEREUNDER.
 
 
PLEDGED ACCOUNT PROVIDER
 
 


 
 
_____________________________
 
 
[______________________________]
 

 
 

--------------------------------------------------------------------------------

 
